IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 60 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 RICHARD JOSEPH MARSOLICK,                     :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of June, 2018, the Petition for Reinstatement of Appellate

Rights Nunc Pro Tunc is GRANTED. Petitioner has 30 days from this order in which to

submit his Petition for Allowance of Appeal.